NO. 12-09-00148-CR

                          IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                        TYLER, TEXAS

JASON JEROD WOODS,                                      §            APPEAL FROM THE 114TH
APPELLANT

V.                                                      §            JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE                                               §             SMITH COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Jason Jerod Woods appeals his conviction for aggravated assault. Appellant’s counsel
has filed a brief asserting compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396,
18 L. Ed. 2d 493 (1967) and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).
Thereafter, Appellant filed a pro se brief. We dismiss the appeal.


                                               BACKGROUND
        A Smith County grand jury charged Appellant with two counts of aggravated assault as
first degree felonies. See TEX. PENAL CODE ANN. § 22.02(a)(2), (b)(2)(C) (Vernon Supp. 2009).1
The grand jury also alleged that he used or exhibited a deadly weapon in the course of
committing the offense. Appellant waived trial by jury and pleaded not guilty. The trial court
conducted a trial and found Appellant guilty of aggravated assault as a second degree felony, a




        1
          The indictment alleged that Appellant assaulted the victim because she had reported the occurrence of a
crime or because she was a witness or potential witness. See TEX. PENAL CODE ANN. § 22.02(b)(2)(C).
lesser included offense.2 The trial court assessed punishment at imprisonment for seventeen
years and a fine of $2,000. This appeal followed.


                            ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
        Appellant=s counsel has filed a brief in compliance with Anders and Gainous. Counsel
states that he has diligently reviewed the appellate record and that he is well acquainted with the
facts of this case. In compliance with Anders, Gainous, and High v. State, 573 S.W.2d 807
(Tex. Crim. App. 1978), counsel=s brief presents a thorough chronological summary of the
procedural history of the case and further states that counsel is unable to present any arguable
issues for appeal. See Anders, 386 U.S. at 745, 87 S. Ct. at 1400; see also Penson v. Ohio, 488
U.S. 75, 80, 109 S. Ct. 346, 350, 102 L. Ed. 2d 300 (1988).
        Appellant argues in his pro se brief that his conviction violates his constitutional
protection against double jeopardy, that he received ineffective assistance of counsel, and that a
witness committed perjury. We have found no reversible error. See Bledsoe v. State, 178
S.W.3d 824, 826-27 (Tex. Crim. App. 2005).


                                                 CONCLUSION
        As required, Appellant=s counsel has moved for leave to withdraw. See In re Schulman,
252 S.W.3d 403, 407 (Tex. Crim. App. 2008) (orig. proceeding); Stafford v. State, 813 S.W.2d
503, 511 (Tex. Crim. App. 1991). We are in agreement with Appellant’s counsel that the appeal
is wholly frivolous. Accordingly, his motion for leave to withdraw is hereby granted, and we
dismiss this appeal. See In re Schulman, 252 S.W.3d at 408B09 (“After the completion of these
four steps, the court of appeals will either agree that the appeal is wholly frivolous, grant the
attorney=s motion to withdraw, and dismiss the appeal, or it will determine that there may be
plausible grounds for appeal.”).
        Counsel has a duty to, within five days of the date of this opinion, send a copy of the
opinion and judgment to Appellant and advise him of his right to file a petition for discretionary
review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should Appellant

        2
          The trial court found all of the elements of aggravated assault as a second degree felony but did not find
that Appellant assaulted the victim because she reported a crime or was a witness or potential witness.
                                                         2
wish to seek further review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review or he must file a pro se petition for
discretionary review. See In re Schulman, 252 S.W.3d at 408 n.22.                Any petition for
discretionary review must be filed within thirty days from the date of either this opinion or the
last timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2. Any
petition for discretionary review must be filed with this court, after which it will be forwarded to
the Texas Court of Criminal Appeals along with the rest of the filings in this case. See TEX. R.
APP. P. 68.3. Any petition for discretionary review should comply with the requirements of Rule
68.4 of the Texas Rules of Appellate Procedure. See TEX. R. APP. P. 68.4; In re Schulman, 252
S.W.3d at 408 n.22.
Opinion delivered May 5, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)



                                                           3